FILED
                             NOT FOR PUBLICATION                            MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CHERYL BRIGITTE ZAMBARRANO-                      No. 13-71280
RUTLEDGE,                                            13-72327

               Petitioner,                       Agency No. A029-084-602

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016 **

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Cheryl Brigitte Zambarrano-Rutledge, a native and citizen of the

Philippines, seeks review of the Board of Immigration Appeals’ (“BIA”) order

denying her motion to reopen (petition No. 13-71280), and of the BIA order


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying her motion to reconsider (petition No. 13-72327). We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a

motion to reopen or to reconsider. Mohammed v. Gonzales, 400 F.3d 785, 791 (9th

Cir. 2005). We deny the petitions for review.


      The BIA did not abuse its discretion in denying Zambarrano-Rutledge’s

motion to reopen as untimely because the motion was filed over four years after the

BIA’s final decision, see 8 C.F.R. § 1003.2(c)(2), and the BIA reasonably

determined she failed to establish changed circumstances in the Philippines to

qualify for an exception to the time limitations for a motion to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); see also Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir.

2010).

      Zambarrano-Rutledge does not challenge the BIA’s denial of her motion to

reconsider. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).


      PETITIONS FOR REVIEW DENIED.




                                          2                            13-71280/13-72327